Warner, Chief Justice.
The defendants, Joshua Earp and George Earp, were jointly indicted for the offense of burglary in the day-time. Tliey^ were tried separately and both found guilty by the jury. A motion was made for a new trial in both cases, which was overruled by the Court, and the defendants excepted. Both cases were argued together here. In looking through the record in each case, we are clearly of the opinion there is no evidence which would have authorized the jury, under the law, to find the defendants guilty of the offense with which they were charged. They may have been guilty, but they were not proved to have been so, and therefore the verdict in both cases was contrary to law. The law does not allow any one to be convicted of any offense merely on a suspicion of their guilt. It would be a just reproach to the judicial tribunals of the State, and to the administration of the laws thereof, to allow a conviction to stand on the evidence contained in the record before us.
Let the judgment of the Court below be reversed in both cases.